

116 S2750 RS: Operation Stonegarden Authorization Act
U.S. Senate
2019-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 410116th CONGRESS2d SessionS. 2750[Report No. 116–212]IN THE SENATE OF THE UNITED STATESOctober 30, 2019Ms. McSally (for herself, Mr. Jones, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsFebruary 4, 2020Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Homeland Security Act of 2002 to authorize the Operation Stonegarden grant program,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Operation Stonegarden Authorization Act. 2.Operation Stonegarden (a)In generalSubtitle A of title XX of the Homeland Security Act of 2002 (6 U.S.C. 601 et seq.) is amended by adding at the end the following:
				
					2009.Operation Stonegarden
 (a)EstablishmentThere is established in the Department a program, which shall be known as Operation Stonegarden, under which the Secretary, acting through the Administrator, shall make grants to eligible law enforcement agencies to enhance border security in accordance with this section.
 (b)Eligible recipientsA law enforcement agency is eligible to receive a grant under this section if the agency— (1)is located in—
 (A)a State bordering Canada or Mexico; or (B)a State or territory with a maritime border; and
 (2)is involved in an active, ongoing, U.S. Customs and Border Protection operation coordinated through a U.S. Border Patrol sector office.
 (c)Permitted usesGrant funds received under this section may be used by the grant recipient for— (1)equipment, including maintenance and sustainment costs;
 (2)personnel, including overtime and backfill, in support of enhanced border law enforcement activities;
 (3)any activity permitted for Operation Stonegarden under the Department of Homeland Security’s most recent Homeland Security Grant Program Notice of Funding Opportunity; and
 (4)any other appropriate activity, as determined by the Administrator, in consultation with the Commissioner of U.S. Customs and Border Protection.
 (d)Period of performanceThe Secretary shall award grants under this section to grant recipients for a period of not less than 36 months.
 (e)ReportThe Administrator shall submit a report, for each of the fiscal years 2020 through 2024, to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives that contains information on the expenditure of grants made under this section by each grant recipient.
 (f)Authorization of appropriationsThere is authorized to be appropriated $110,000,000 for each of the fiscal years 2020 through 2024 for grants under this section..
 (b)Conforming amendmentSection 2002(a) of the Homeland Security Act of 2002 (6 U.S.C. 603(a)) is amended to read as follows:
				
 (a)Grants authorizedThe Secretary, through the Administrator, may award grants under sections 2003, 2004, and 2009 to State, local, and tribal governments, as appropriate..
 (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 2008 the following:
				Sec. 2009. Operation Stonegarden..
	
 1.Short titleThis Act may be cited as the Operation Stonegarden Authorization Act. 2.Operation Stonegarden (a)In generalSubtitle A of title XX of the Homeland Security Act of 2002 (6 U.S.C. 601 et seq.) is amended by adding at the end the following:
				
					2009.Operation Stonegarden
 (a)EstablishmentThere is established in the Department a program, which shall be known as Operation Stonegarden, under which the Secretary may award grants to States that border Canada or Mexico, States with an international maritime border, and eligible law enforcement agencies for the purpose of enhancing border security.
 (b)Eligible law enforcement agenciesA law enforcement agency is eligible to receive a grant under this section if the agency, either directly or through the State in which agency is located, if the agency—
 (1)is located in— (A)a State bordering Canada or Mexico; or
 (B)a State or territory with an international maritime border; and (2)is involved in an active, ongoing, U.S. Customs and Border Protection operation coordinated through a sector office.
 (c)Permitted usesGrant funds received under this section may be used by a State or an eligible law enforcement agency for—
 (1)equipment, including maintenance and sustainment costs; (2)personnel, including overtime and backfill for law enforcement personnel or non-law enforcement personnel who support enhanced border law enforcement activities;
 (3)allowable and approved personnel costs, including salaries, fringe benefits, overtime and backfill for dedicated intelligence analysts supporting Operation Stonegarden operations in support of enhanced border law enforcement activities
 (4)any activity permitted for Operation Stonegarden under— (A)the Department of Homeland Security’s most recent Homeland Security Grant Program Notice of Funding Opportunity; or
 (B)the Federal Emergency Management Agency’s Preparedness Grants Manual; and (5)any other appropriate activity, as determined by the Secretary.
 (d)Period of performanceThe Secretary may award grants under this section to grant recipients for a period of not less than 36 months.
 (e)Collection of informationFor any fiscal year beginning on or after the date that is 30 days after the date of the enactment of the Operation Stonegarden Authorization Act for which grants are made under Operation Stonegarden, the Administrator shall separately collect and maintain financial information with respect to grants awarded under Operation Stonegarden, including—
 (1)the amount of the awards; (2)the amount obligated for the awards;
 (3)the amount of outlays under the awards; (4)financial plans with respect to the use of the awards;
 (5)any funding transfers or reallocations; and (6)any adjustments to spending plans or reprogramming.
							(f)Administrator oversight
 (1)In generalThe Administrator shall establish and implement guidelines— (A)to ensure that amounts made available under Operation Stonegarden are used in accordance with grant guidance and applicable Federal laws;
 (B)to increase the proportion of each grant made under Operation Stonegarden that is used for operational expenses by the ultimate grantee;
 (C)to improve program performance reporting and program performance measurements to facilitate designing, implementing, and enforcing procedures under Operation Stonegarden; and
 (D)to require the recording of standardized performance data regarding program output. (2)SubmissionNot later than 90 days after the date of the enactment of the Operation Stonegarden Authorization Act, the Administrator shall submit the guidelines established under paragraph (1) to—
 (A)the Committee on Homeland Security and Governmental Affairs of the Senate; (B)the Committee on Homeland Security of the House of Representatives; and
 (C)the Committee on Oversight and Reform of the House of Representatives. (g)Financial review guidelines (1)In generalThe Administrator, in coordination with the Commissioner of U.S. Customs and Border Protection, shall develop and implement guidelines establishing procedures for implementing the auditing and reporting requirements set forth in section 2022 with respect to Operation Stonegarden.
 (2)SubmissionNot later than 90 days after the date of the enactment of the Operation Stonegarden Authorization Act, the Administrator shall submit the guidelines developed under paragraph (1) to the congressional committees listed under subsection (f)(2).
 (h)Report and briefingDuring each of the fiscal years 2020 through 2024, the Administrator, in coordination with the Commissioner of U.S. Customs and Border Protection, shall submit a report and provide a briefing to the congressional committees listed under subsection (f)(2) that includes, for the period covered by the report—
 (1)information on how each recipient of a grant under Operation Stonegarden expended amounts received under the grant;
 (2)information regarding the nature of operations carried out using amounts made available under Operation Stonegarden; and
 (3)in the first report submitted under this subsection— (A)an examination of the effects changing Operation Stonegarden to award multi-year grants would have on its mission; and
 (B)the findings and recommendations of the Administrator regarding what changes could improve Operation Stonegarden, which may include feedback from grant recipients.
 (i)Authorization of appropriationsThere is authorized to be appropriated $110,000,000 for each of the fiscal years 2020 through 2024 for grants under this section..
 (b)Conforming amendmentSection 2002(a) of the Homeland Security Act of 2002 (6 U.S.C. 603(a)) is amended to read as follows:
				
 (a)Grants authorizedThe Secretary may award grants under sections 2003, 2004, and 2009 to State, tribal, territorial, and local governments, as appropriate..
 (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 2008 the following:
				Sec. 2009. Operation Stonegarden..February 4, 2020Reported with an amendment